Citation Nr: 1521985	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  10-13 675A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a skin disorder, to include skin cancer, as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from August 1966 to August 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The Atlanta, Georgia RO currently holds jurisdiction over the claim.

In December 2013, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  A transcript of the hearing is of record.

In October 2014, the Board remanded this matter for further evidentiary development.  As will be discussed in greater detail below, a review of the record reveals substantial compliance with the Board's October 2014 remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).

This appeal was processed using VBMS (the Veterans Benefits Management System) and the Virtual VA paperless processing system.  Accordingly, any future consideration of this Veteran's case shall take into consideration the existence of these electronic records.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam from February 1967 to February 1968 and is presumed to have been exposed to certain herbicide agents.

2.  The Veteran's skin disorders, to include skin cancer, first manifested after service and are not caused or aggravated by any aspect of service including exposure to herbicide.  

CONCLUSION OF LAW

The criteria to establish service connection for a skin disorder, to include skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1112(a), 1116 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.3.09 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Upon receiving the Veteran's claim of service connection, the RO sent to him a letter dated in August 2008 wherein he was notified of the evidence required to substantiate that claim.  The letter advised the Veteran of the information already in VA's possession and the evidence that VA would obtain on his behalf, as well as of the evidence that he was responsible for providing to VA, to include any records not in the possession of a Federal agency.  The RO further advised the Veteran on the types of evidence he could submit that would support his claim for service connection, such as treatment records related to the claimed condition and statements from persons who knew of any disabilities that he may have had in service.  The letter also included the notice elements required by Dingess for how VA determines disability ratings and effective dates. 

The Veteran has not disputed the contents of the VCAA notice in this case.  Further, the Board finds that the August 2008 notice letter complies with the requirements of 38 U.S.C.A. § 5103(a) and afforded the Veteran a meaningful opportunity to participate in the development of his claim.  Thus, the Board concludes that the duty-to-notify requirements under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) were satisfied.

Regarding the duty to assist, the Board finds that the duty-to-assist requirements under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) were satisfied.  All available evidence pertaining to the Veteran's claim has been obtained.  The evidence of record contains the Veteran's service treatment records, all identified and available private and VA treatment records, lay statements, and argument from the Veteran's representative on his behalf.  The Board is unaware of any outstanding evidence or information that has not already been requested.  Most recently, in May 2014, a VA examination was obtained on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In December 2014, a VA addendum opinion was obtained.  The Board notes that the December 2014 VA addendum opinion was in substantial compliance with the Board's October 2014 remand instructions.  The examiner offered an opinion and rationale as to the etiology of each of the Veteran's diagnosed skin disorders, to include skin cancer.  There is no indication or argument that the opinions or rationales are inadequate or somehow faulty.  Also, all current VA treatment records, dated from September 2014 to the present, were associated with the claims file.  Accordingly, the Board finds that there is substantial compliance with the Board's October 2014 remand instructions.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

The United States Court of Appeals for Veterans Claims has held that the provisions of 38 C.F.R. § 3.103(c)(2) (2014) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam). 

At the Veteran's hearing, the issue on appeal was identified and he was asked about his treatment providers in order to ascertain whether there was additional evidence to be submitted.  Hence, the Bryant duties were met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to the claim decided herein.

II. Analysis

The Veteran served as a U.S. Army engineer and heavy vehicle operator with service in the Republic of Vietnam.  He contends that he was diagnosed with skin cancer as a result of exposure to herbicides. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R.      § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  Absent a diagnosis of a chronic disease as defined in 38 C.F.R. § 3.309(a), service connection may not be awarded based on continuity of symptomatology.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013). Basal cell carcinoma is not among those chronic diseases specified in 38 C.F.R.       § 3.309(a).  Therefore, the theory of continuity of symptomatology is inapplicable as it relates to such or any skin cancer. 

Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary. 
Service in the Republic of Vietnam includes service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. 
§ 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In this case, a February 2008 PIES response noted that the Veteran served in Vietnam from February 1967 to February 1968 and is therefore presumed to have been exposed to certain herbicide agents. 

Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e).  The specified diseases include chloracne or other acneform diseases consistent with chloracne, prophyria cutanea tarda, and a variety of soft tissue sarcomas.  Melanoma and non-malignant sarcomas including basal cell carcinomas are not among those diseases for which presumptive service connection is available.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e). 

Claims based on Agent Orange exposure are unique in that entitlement is based on an analysis of scientific evidence, ordered by statute.  38 U.S.C.A. § 1116(b).  The Agent Orange Act of 1991 (in part) directed the Secretary of Veteran Affairs to enter into an agreement with the National Academy of Sciences (NAS), Institutes of Medicine (IOM) (hereafter IOM) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in support of military operations in the Republic of Vietnam during the Vietnam Era and each disease suspected to be associated with such exposure. 

Whenever the Secretary determines that a positive association exists between exposure of humans to an herbicide agent and a disease, the Secretary will publish regulations establishing presumptive service connection for that disease.  If the Secretary determines that a presumption of service connection is not warranted, he must publish a notice of that determination, including an explanation of the scientific basis for that determination.  The Secretary's determination must be based on consideration of IOM reports and all other sound medical and scientific information and analysis available to the Secretary.  See 38 U.S.C.A. § 1116(b)-(c). 

In response to eight IOM reports (and a special interim report), the Secretary published notices of these determinations in January 1994, August 1996, November 1999, January 2001, June 2002, May 2003, March 2005, June 2010, and August 2012.  The Secretary also reiterated that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined that a presumption of service connection is warranted.  See 75 Fed. Reg. 32,540 (June 8, 2010).  IOM issued Update 2008, and the Secretary added three additional disorders to the list of those for which the presumption of service connection is available.  See 75 Fed. Reg. 52,303 (Aug. 31, 2010).  IOM issued Update 2010 in September 2011, and the Secretary proposed a rule change to modify the presumption for peripheral neuropathy from transient to an early on-set, non-transient disease.  See 77 Fed. Reg. 47,795 (August 10, 2012). 

The legal presumption for service connection for diseases based on exposure to herbicide in Vietnam is established by Congress in 38 U.S.C.A. § 1116 which requires VA to prescribe regulations based on statistical analysis taking into account reports by the National Academy of Sciences and all other sound medical and scientific information.  To warrant presumptive service connection for a disease, there must be a positive association with exposure to herbicide used in Vietnam.   Here, the appellant has not provided evidence or argument that VA has not followed the congressionally mandated process. 

To require the Secretary to grant service connection for disabilities based on the opinion of individual doctors that there is a statistical correlation between Agent Orange exposure and a disease not otherwise on the Secretary's list of diseases presumptively caused by Agent Orange would circumvent the congressional mandate that the Secretary designate a disease as presumptively caused by Agent Orange when "the credible evidence for the association is equal to or outweighs the credible evidence against the association."  Polovick v. Shinseki, 23 Vet. App. 48 53-53 (2009) (citing Transamerica Mortgage Advisors, Inc. v. Lewis, 444 U.S. 11, 19-20, 100 S.Ct. 242, 62 L.Ed.2d 146 (1979).  It would also permit the opinions of individual doctors to trump the collective view of experts on this issue.  Id.

Therefore, the Board concludes that presumptive service connection for basal cell carcinoma and actinic keratoses based on exposure to herbicide is not available because the disease is not listed among those for which the Secretary has determined there is a positive association to exposure to herbicide in Vietnam. 

Even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  When a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Service treatment records (STRs) dated in February 1968 shows a diagnosis of a one inch laceration to the lower lip, resulting from a fist blow.  An April 1967 STR shows a right thigh gunshot wound, with fragment.  A November 1967 STR reflects a diagnosis of foot fungus.  STRs are otherwise silent for any symptoms, diagnoses, or treatment for a skin disorder.  No skin abnormalities were reported by the Veteran or noted by military examiners in an August 1968 discharge physical examination.

In November 2008, the Veteran was afforded a VA contract examination following the filing of his claim.  The Veteran reported being diagnosed with skin cancer status post resection.  He indicated that the condition had existed since 2003 and that treatment undertaken for malignancy included resection of a tumor on his back.   As of the date of examination, his treatment had been completed and the last treatment date was in 2003.  There were no treatment residuals.  It was noted that the malignancy was still active and it was too early to tell the extent of the disease as it had not been quite five years yet.  However, pathology revealed clean borders without evidence of residual tumors.  Due to the Veteran's skin condition, he had occasional pruntis on his back where the tumor was resected.  He had no exudation, ulcer formation, itching, shedding, and crusting.  The skin disease did not involve any areas that were exposed to the sun.  There was no metastasis from skin cancer.  
Pathology revealed a compound nevus with high grade junctional melanocytic atypia.  The Veteran reported that he did not experience any functional impairment from this condition.

November 2003 and January 2008 private treatment records from the Skin Cancer and Cosmetic Dermatology Center in Dalton, Georgia, show a diagnosis of melanocytic atypia and small hemangioma.  

During the December 2013 Board videoconference hearing, the Veteran testified to lying in a mine field, being sprayed with Agent Orange, and getting blisters on his back.  He further testified that he went to the medic to get cream to ease the blisters.  He stated that he did not go to the doctor for skin issues until in approximately the year 2000.  He reported seeing a dermatologist every two years.  He denied receiving VA treatment for a skin condition, other than a prescription for cream. 

In a January 2014 letter by L. W., Medical Records Custodian, at the Skin Cancer and Cosmetic Dermatology Center, she indicated that the Veteran was last seen in their office in June 2010.  She stated that private treating physician, Dr. J. C., was unable to give a medical opinion as to the likelihood of the cause of the Veteran's skin cancer.  Attached to the January 2014 letter was a November 2003 private treatment record showing a diagnosis of compound nevus with high grade junctional melanocytic atypia and small hemangioma.  A modest re-excision was recommended.  A December 2003 private treatment record shows dermal-epidural necrosis consistent with previous biopsy site.  There was no residual evidence of dysplastic nevus.  A January 2008 private treatment record reflects diagnoses of left neck verruca vulgaris and right chest pigmented seborrheic keratosis.  A January 2009 private treatment record reflects a diagnosis of left forearm basal cell carcinoma with sclerosis.  A June 2010 treatment record shows that the Veteran presented for follow-up for basal cell carcinoma with a history of growths on his trunk and extremities.  He specifically presented with a history of skin cancer on the arm.  The Veteran also complained of growths on the trunk and extremities for months.  His medical history was positive for blistering sunburns, skin cancer, and Actinic Keratosis (AK).

A January 2014 Dermatopathology Report by Nelson Dermatopathology and Pathology revealed a diagnosis of "left postauricular skin, melanocytic nevus, intradermal type."  The microscopic description noted that present within the papillary and reticular dermis were orderly nests cords and strands of melanocytic nevus cells.  The Veteran was also diagnosed with left lateral Achilles solar lentigo.  The microscopic description noted there was hyperpigmentation of the basal layer of the epidermis with bud like elongation of the rete ridges.  Appreciable atypia was not seen.  This was rising in actinically damaged skin and represented a solar lentigo.  The final diagnosis received was right lower back melanocytic nevus junctional type with architectural disorder and moderate cytologic atypia (dysplastic nevus); margins appeared free.  The microscopic description indicated that an atypical junctional nevus (dysplastic nevus) was present with architectural disorder and moderate cytologic atypia.

In May 2014, the Veteran underwent a VA skin diseases examination.  He contended that while in Vietnam in 1967, he was sprayed with Agent Orange while in a mine field and under attack with sniper fire.  He alleged that they sprayed Agent Orange on the foliage and that when he pulled up the flack of his jacket and his trousers his skin was exposed.  He stated that immediately after the spraying, his back blistered and he went to sick call.  The Veteran further alleged that he was prescribed a cream that helped with the burning sensation.  The examiner noted that he had left forearm basal cell carcinoma.  He also indicated that the Veteran had basal cell carcinoma in 2012 removed from his lower back, and that he had cancer removed recently from his left ear, right lower side and left calf area.  There was no diagnosis of any metastatic cancer.  The Veteran has also stated he had a 33 year-old son, who had four cancerous areas removed from his back, diagnosed as basal cell carcinoma.  The VA examiner opined that it was less likely than not, that the left forearm, was related to Agent Orange exposure.  She reasoned that the Veteran's claims file did not show documentation of a blistering rash to lower back with treatment.  She stated that in November 2003, the Veteran had a biopsy of his lower back and was diagnosed with Nevus with High Grade Junctional Atypia and small hemangioma with suggestions to repeat.  In December 2004, a repeat biopsy of the trunk revealed no evidence of Dysplastic nevus, no cancer.  In December 2009, the Veteran was diagnosed with basal cell carcinoma of the left foot. The Veteran reported that in the past two to three months he had cancerous tissue removed from his lower left lateral calf area, left ear and right lower back.  There was no biopsy report available in records.  She further stated that the lower trunk area, after repeat biopsy, was not confirmed as cancerous and the other areas, left posterior ear, left lower calf and right lower trunk, had no results available.  She also stated that basal cell carcinoma is not a recognized presumptive cancer, related to Agent Orange exposure, and that it is a result of chronic unprotected skin, to ultraviolet radiation (sunlight exposure).

Pursuant to the October 2014 Board remand, a December 2014 addendum opinion was provided by the May 2014 VA examiner.  The examiner was directed to discuss the Veteran's reported in-service blistering as she had only provided a nexus opinion for the left forearm and did not provide a rationale for her opinions in the earlier May 2014 VA examination report.  The examiner indicated that a second thorough review of the Veteran's claim file showed complaints and treatment regarding the skin.  She cited to a February 1968 STR that showed a diagnosis of a one inch laceration to the lower lip, resulting from a fist blow, non-blistering, an April 1967 STR showing a right thigh gunshot wound, with fragment, non-blistering, and a November 1967 STR reflecting a diagnosis of foot fungus, non-blistering.  She further noted that there was no documentation for complaints or treatments of a blistering rash, ulcer, or malignant skin disorder to the Veteran's upper torso or lower body in his STRs.  She also pointed out that the Veteran submitted records dated in June 2010 reflecting a reported history of blistering sunburns, but provided no further in-depth documentation regarding the sunburns, to include when he sustained them (early years, later years, all through the years, any sun bathing or sun tanning) and how many instances.  The examiner also noted that the Veteran admitted no use of daily sunscreen lotion until he was diagnosed with [left] forearm skin cancer in 2009.  

The VA examiner was also directed to provide an opinion as to whether it was at least as likely as not that any diagnosed and identified skin disorder (even if no longer active) had its onset in service or was otherwise related to an event in service, including his presumed herbicide exposure.  After thorough review of the Veteran's claims file, the examiner first noted a July 2013 diagnosis of rosacea and stated that such was a common skin condition that caused redness in the face and often produced small, red, pus-filled bumps.  Its cause was unknown.  She opined that it was less likely as not that the Veteran incurred rosacea from active duty service, nor was it a presumptive illness with exposure to Agent Orange.  The examiner further noted a February 2009 diagnosis of left forearm basal cell carcinoma, excised.  She stated that basil cell carcinomas were abnormal, uncontrolled growths or lesions that arise in the skin's basal cells, which line the deepest layer of the epidermis.  Almost all basal cell carcinomas occurred on parts of the body excessively exposed to the sun - especially the face, ears, neck, scalp, shoulders, and back.  She opined that it was less likely as not that the Veteran incurred basal cell carcinoma from active duty service, nor was it a presumptive illness with exposure to Agent Orange.  The examiner also noted a January 2008 diagnosis of left neck verruca vulgaris (wart) and right chest pigmented seborrheic keratosis (one of the most common noncancerous skin growths in older adults, usually brown in color).  She opined that it was less likely as not that the Veteran incurred a verruca or seborrheic keratosis from active duty service, nor was it a presumptive illness with exposure to Agent Orange.  Lastly, the examiner noted a November 2003 lower back nevus with high grade junctional melanocytic atypia and small hemangioma, excised.  She explained that dysplastic (atypical) melanocytic nevi were acquired pigmented melanocytic proliferations of the skin with distinct clinical and histologic features.  In the appropriate clinically setting dysplastic (atypical) melanocytic nevi were cutaneous markers for the development of familial and nonfamilial melanomas.  In general, the development of dysplastic (atypical) melanocytic nevi includes risk factors similar to those for melanoma.  She stated that genetic predisposition and mutations in the CDKN2A (p16INK4a) gene were important in the development of a subset of dysplastic (atypical) melanocytic nevi in patients with familial atypical multiple mole syndrome.  The examiner opined that it was less likely as not that the Veteran incurred the above nevus from active duty service, nor was it a presumptive illness with exposure to Agent Orange.

Overall, the VA examiner concluded that it was less likely as not that the above skin disorders/cancers originated from active duty service.  She explained that his August 1968 discharge physical examination had no skin concerns other than scars from incidences listed and STRs were also silent as to treatment of skin disorders, other than what was referenced.  She continued to state that the Veteran had been treated for a number of skin cancers, which were largely related to sun exposure and one genetic in nature.  The examiner pointed out that the Veteran has had a lifetime of sun exposure and there was no medical science to determine which direct ban of UV exposure caused each site of cancer.  She explained that skin cancers that arose from UV radiation (sunlight) were from prolonged and long-term exposure to the sun, not one single episode.

The Board concludes that service connection for a skin disorder, to include skin cancer, is not warranted.  Although the Veteran's exposure to herbicides is presumed based on his active duty service in Vietnam, the evidence does not establish a currently diagnosed skin disorder that is presumed to be due to such exposure, and there is no competent evidence linking the current diseases to such exposure.  Additionally, the evidence does not establish entitlement to service connection on any other presumptive basis, such as chronic disease, or on a direct basis.

The Veteran was diagnosed with compound nevus with high grade junctional melanocytic atypia and small hemangioma in November 2003.  In January 2009, the Veteran was diagnosed with left forearm basal cell carcinoma with sclerosis.  Additionally, as discussed above, the Veteran's exposure to herbicides is presumed based on his active duty service in Vietnam. Therefore, the first two elements of service connection - a current disability and in-service injury - are demonstrated.

However, the record does not establish a nexus between any skin disorder, to include skin cancer, and military service.  Service records are negative for complaints or treatment related to a skin disorder, to include skin cancer, and the Veteran's skin was normal at the August 1968 separation examination.  There is also no evidence of a malignant tumor within a year from the Veteran's separation from active duty service to allow for service connection on a presumptive basis.  See 38 C.F.R. § 3.307, 3.309.  In fact, the earliest evidence of skin cancer dates from November 2003 when a private dermatologist diagnosed the Veteran with compound nevus with high grade junctional melanocytic atypia and small hemangioma.  The absence of any clinical evidence for decades after service weighs the evidence against a finding that the Veteran's skin cancer was present in service or in the year immediately after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Accordingly, service connection on a direct basis is not warranted because the weight of competent medical evidence is that the Veteran's skin cancer manifested many years after service and was caused by sun exposure and not any aspect of service.

There is also no competent medical or lay evidence in support of the claim.  The Veteran's treating physicians have not identified a link between the Veteran's skin disorders, to include skin cancer, and active service, to include herbicide exposure.  In fact, Dr. J. C. was unable to give a medical opinion as to the likelihood of the cause of his skin cancer.  Service connection is also possible for certain chronic disabilities, such as malignant tumors, under 38 C.F.R. § 3.303(b) based on a continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, the Veteran has not reported a history of continuous symptoms since active duty service, to include the presence of any skin abnormalities.  As the Veteran has not reported a continuity of symptoms since service, service connection under 38 C.F.R. § 3.303(b) is not warranted. 

The Board has considered the Veteran's statements linking his skin disorders, to include skin cancer, to military service, but as a lay person, he is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999).  The Board acknowledges that the Veteran is competent to testify as to observable symptoms, such as the presence of skin tumors or lesions, but finds that his opinion as to the cause of his skin disorders, to include skin cancer, simply cannot be accepted as competent evidence.  See Jandreau at 1376-1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1131, 1336 (Fed. Cir. 2006).

The Board places greatest probative weight on the conclusion of the May 2015 and December 2015 VA physician who evaluated the entire history and concluded that the Veteran's skin disorders, to include skin cancer, were not caused by an incident of service but rather prolonged and long-term exposure to the sun after service.  The opinion is not contradicted by other competent medical evidence.  Neither the VA examiners nor the Veteran's private physicians provided any opinion that the disorders were caused by herbicide agents or otherwise related to military service.

In sum, the evidence does not establish a current skin disorder that may be presumptively service-connected based on the Veteran's presumed herbicide exposure.  Further, the evidence does not establish a chronic disease that may be presumptively service-connected for the reasons discussed above.  Finally, there is no competent evidence otherwise linking the current disorder to service.  As noted above, the first evidence of a skin disorder, to include skin cancer, shows that such manifested approximately 35 years after service.  As such, service connection is not warranted for any current skin disorder.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.


ORDER

Service connection for a skin disorder, to include skin cancer, is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


